Dear Ms. Klock:
You have requested an opinion of the Attorney General as to whether certain municipal employees should be paid time and a half overtime compensation when they work over forty hours in a given week.
The Federal Fair Labor Standards Act, 29 U.S.C.A. 201 et seq., governs this issue. The general rule of 29 U.S.C.A. 207 (a)(1) provides that no employer shall employ any of his employees for a work week longer than forty hours unless such employee receives compensation at a rate not less than one and one-half times the regular rate of pay.
Public employees may be compensated for overtime work by compensatory time. 29 U.S.C.A. 207 (O). They must receive compensatory time, however, at a rate of one and a half hours off work with pay for every one hour overtime worked. 29 U.S.C.A. 207 (O)(l).
If an employee is required to work overtime and allowed to accrue rather than exercise compensatory time, the employee must be paid for all accrued compensatory time at the termination of employment.29 U.S.C.A. 207 (4).
You are not required by the FLSA to give compensatory time in lieu of overtime payment. You may pay for overtime work, but only at the rate of one and a half times the regular hourly rate. or you may choose to give compensatory time off, but only at the rate of one and a half hours off for every overtime hour worked.
Trusting this to be of sufficient information, I am
Sincerely,
                             WILLIAM J. GUSTE, JR. Attorney General
                             BY: _____________________ Charles J. Yeager Assistant Attorney General
CJY: rh